By the Court.
Pierrepont, J.
—It is admitted that the §462.90 was paid by the defendant? But it clearly appears from the evidence in the case, which was properly submitted to the jury, that the defendant paid these charges of $462.90, while debtor to the plaintiff, in a larger sum on general account. The defendant had no particular" or other lien upon the goods of the plaintiffs, on account of having paid the charges and duties upon them, he having, at the time, money of the plaintiffs in his hands to a larger amount. It makes no difference that the plaintiffs did not advance the money for this specific purpose. The defendant had the plaintiffs’ money, and, in presumption of law, he used it to pay these charges, and on no principle can he be said to have acquired a lien upon the goods in question which the plaintiff was bound to discharge before taking the property.
The case was properly submitted to the jury, and their verdict is clearly in accordance with the law and the evidence.
Judgment affirmed, with costs,